Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 11/24/21 regarding application 16/498,334, in which claims 1, 2, 4, 10, and 11 were amended. Claims 1-15 are pending in the application and have been considered.

Response to Arguments
Amended claim 4 overcomes the objection for a minor informality, and so it is withdrawn.
The arguments on pages 6-11 regarding the 35 U.S.C. 102(a)(1) and 103 rejections based on Mixter and Wang and the amended claims have been considered and are not persuasive.
The independent claims have been amended to recite “… change a device for performing the second intention from the first external artificial intelligence device to a second external artificial intelligence when a difference between the first speech quality level and the second speech quality level is equal to or greater than a predetermined level range”. As explained by Applicant on pages 8-9, this allows the user to control many different devices from the same location just by adjusting the volume of his or her voice, without saying the names of the devices. For example, a first command in a soft voice may be intended to control the nearby air purifier, whereas a second command in a much louder voice may be intended to control a smart TV that is much further away (Remarks, page 9). Applicant then argues that Mixter is in contrast to this because “… only the leader device having the highest quality score outputs the response to the voice input… for a louder command, the leader device does not change” (Remarks, page 11). In other words, it appears Applicant is arguing that Mixter differs from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As noted above, the amended claim language merely recites ““… change a device for performing the second intention from the first external artificial intelligence device to a second external artificial intelligence when a difference between the first speech quality level and the second speech quality level is equal to or greater than a predetermined level range”. The claim language of independent claims 1 and 10 contains no requirement whatsoever related to volume of the user’s voice or that the user utters the commands from the same location. The amended claim language of these claims merely requires changing which device responds to the user when a device has an equal or higher quality score, which is exactly what Mixter does (Although it is noted that Mixter also teaches that evaluating the quality includes loudness or amplitude of the sample, [0165]). In Mixter, the device with the highest quality score is determined to be the leader and respond to the user. Therefore, when the score of device 1002-1 minus the score of 1002-2 (i.e. difference) falls into a negative range, device 1002-2 becomes leader and responds to the query, rather than the media player etc. requested in the first command, [0130-0132], Fig 4A. It is noted that the claim language merely recites “a second external artificial intelligence” (the examiner suspects Applicant inadvertently omitted the word “device”), which does not rule out, for example, device 1002-2 in the Mixter example. Further, the claim language does not even require changing the device for performing the second intention “based on” or “in response to” the difference being equal or greater to the predetermined level range, but merely “when”. The amended claim 
 

Claim Objections
In claim 1, line 17, should “intelligence” be “intelligence device”?
In claim 10, line 15, should “intelligence” be “intelligence device”?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mixter et al. (2017/0025124).

 Consider claim 1, Mixter discloses an artificial intelligence device (a smart speaker that provides access to Google Assistant, [0045]) comprising: a microphone (one or more microphones, [0044]) configured to receive a command uttered by a user (a command such as “Play Lady Gaga on Living Room speakers”, [0065]); a wireless communication unit configured to perform communication with an external artificial intelligence device (Google Assistant communicates with cast device and media play application, [0065-0066], through wireless network, [0075]); and a processor (a processor, [0044]) configured to: receive a first operation command through the microphone (a command such as “Play Lady Gaga on Living Room speakers”, [0065]), acquire a first speech quality level (0.98 quality score at Electronic Device 1002-1, Fig 4A, [0129]) and a first intention of the received first operation command (processing the voice command to determine various intents, [0042]), determine a first external artificial intelligence device to perform the acquired first intention (one or more smart home devices, [0053], which controls e.g. the media player, lights, appliances, lock, windows, etc. [0042]), transmit a first control command corresponding to the first intention to the determined first external artificial intelligence device (controlling the appliance to change a state, etc., [0042], such as controlling a smart thermostat, [0053]), receive a second operation command through the microphone (a request for information from the smart speaker, [0052]), acquire a second speech quality level and a second intention of the received second operation command, and change a device for performing the second intention from the first external artificial intelligence device to a second external artificial intelligence device when a difference between the first speech quality level and the second speech quality level is equal to or greater than a predetermined level range (the device with the highest quality score is determined to be the leader and respond to the user. Therefore, when the score of device 1002-1 minus 

Consider claim 10, Mixter discloses a method of operating an artificial intelligence device (a smart speaker that provides access to Google Assistant, [0045]) capable of controlling operation of another device (e.g. the media player, lights, appliances, lock, windows, etc. [0042]), the method comprising: receiving a first operation command (a command such as “Play Lady Gaga on Living Room speakers”, [0065]); acquiring a first speech quality level (0.98 quality score at Electronic Device 1002-1, Fig 4A, [0129]) and a first intention of the received first operation command (processing the voice command to determine various intents, [0042]); determining a first external artificial intelligence device to perform the acquired first intention (one or more smart home devices, [0053], which controls e.g. the media player, lights, appliances, lock, windows, etc. [0042]); transmitting a first control command corresponding to the first intention to the determined first external artificial intelligence device (controlling the appliance to change a state, etc., [0042], such as controlling a smart thermostat, [0053]); receiving a second operation command through a microphone (a request for information from the smart speaker, [0052]); acquiring a second speech quality level and a second intention of the received second operation command; and changing a device for performing the second intention from the first external artificial intelligence device to a second external artificial intelligence device when a difference between the first speech quality level and the second speech quality level is equal to or greater than a predetermined level range (the device with the highest quality score is determined to be the leader and respond to the user. Therefore, when the score of device 1002-1 minus the score of 1002-2 (i.e. difference) falls into a negative range, device 1002-2 becomes leader and responds to the query, rather than the media player etc. requested in the first command, [0130-0132], Fig 4A).  


Consider claim 2, Mixter discloses the processor searches for the second external artificial intelligence device to perform operation corresponding to the second intention and transmits the second control command corresponding to the second intention to a second external artificial intelligence device (the device with the highest quality score is determined to be the leader and respond to the user. Therefore, when the score of device 1002-1 minus the score of 1002-2 (i.e. difference) falls into a negative range, device 1002-2 becomes leader and responds to the query, rather than the media player etc. requested in the first command, [0130-0132], Fig 4A).  

Consider claim 3, Mixter discloses the first speech quality level is a first volume of the first operation command and the second speech quality level is a second volume of the second operation command, and wherein the processor determines that the device to be controlled is changed when a difference between the first volume and the second volume is not within a predetermined volume range (the quality of the sample may be … the volume at which the user spoke the voice input… evaluating the quality includes loudness or amplitude of the sample, [0165], and the device with the highest quality score is determined to be the leader and respond to the user. Therefore, when the score of device 1002-1 minus the score of 1002-2 (i.e. difference) falls into a negative range, device 1002-2 becomes leader and responds to the query, rather than the media player etc. requested in the first command, [0130-0132], Fig 4A).  

Consider claim 4, Mixter discloses the processor recognizes a trigger indicating change of the device to be controlled when the difference between the first volume and the second volume is not within a predetermined volume range (the quality of the sample may be … the volume at which the user 

Consider claim 5, Mixter discloses the processor: receives a third operation command, acquires a third volume and a third intention of the received third operation command, and determines that the device to be controlled is changed when a difference between the second volume and the third volume is not within the predetermined volume range (the quality of the sample may be … the volume at which the user spoke the voice input… evaluating the quality includes loudness or amplitude of the sample, [0165], and the device with the highest quality score is determined to be the leader and respond to the user. Therefore, when the score of device 1002-1 minus the score of 1002-3 (i.e. difference) falls into a negative range, device 1002-3 becomes leader and responds to the subsequent (third) query, rather than the media player etc. requested in the first command, [0130-0132], Fig 4A, and the multiple devices repeat the process for each voice input or at intervals, [0173]).  

Consider claim 6, Mixter discloses the processor determines the first external artificial intelligence device as the device to be controlled when a difference between the third volume and the first volume is not within a predetermined volume range (when the score of device 1002-1 minus the score of 1002-2 and 1002-3 (i.e. difference) falls into a positive range, device 1002-1 regains leadership and responds to the query, [0130-0132], Fig 4A, and the multiple devices repeat the process for each voice input or at intervals, [0173]).  

Consider claim 11, Mixter discloses searching for the second external artificial intelligence device to perform operation corresponding to the second intention and transmitting the second control command corresponding to the second intention to the second external artificial intelligence device (the device with the highest quality score is determined to be the leader and respond to the user. Therefore, when the score of device 1002-1 minus the score of 1002-2 (i.e. difference) falls into a negative range, device 1002-2 becomes leader and responds to the query, rather than the media player etc. requested in the first command, [0130-0132], Fig 4A).  

Consider claim 12, Mixter discloses the first speech quality level is a first volume of the first operation command and the second speech quality level is a second volume of the second operation command, and wherein the method further includes determining that the device to be controlled is changed when a difference between the first volume and the second volume is not within a predetermined volume range (the quality of the sample may be … the volume at which the user spoke the voice input… evaluating the quality includes loudness or amplitude of the sample, [0165], and the device with the highest quality score is determined to be the leader and respond to the user. Therefore, when the score of device 1002-1 minus the score of 1002-2 (i.e. difference) falls into a negative range, device 1002-2 becomes leader and responds to the query, rather than the media player etc. requested in the first command, [0130-0132], Fig 4A).  

Consider claim 13, Mixter discloses: receiving a third operation command; acquiring a third volume and a third intention of the received third operation command; and determining that the device to be controlled is changed when a difference between the second volume and the third volume is not within the predetermined volume range (the quality of the sample may be … the volume at which the 

Consider claim 14, Mixter discloses determining the first external artificial intelligence device as the device to be controlled, when a difference between the third volume and the first volume is not within a predetermined volume range (when the score of device 1002-1 minus the score of 1002-2 and 1002-3 (i.e. difference) falls into a positive range, device 1002-1 regains leadership and responds to the query, [0130-0132], Fig 4A, and the multiple devices repeat the process for each voice input or at intervals, [0173]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter et al. (2017/0025124).

Consider claim 7, Mixter discloses when a plurality of devices to perform the second intention is searched, the processor determines a device having a smallest distance from the user as the device to be controlled (which device is the closest to the user, [0032]).  
Mixter does not specifically mention determining a device having a smallest distance from the artificial intelligence device.
However, Mixter also discloses the artificial intelligence device may be a smartphone ([0178]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mixter such that when a plurality of devices to perform the second intention is searched, the processor determines a device having a smallest distance from the artificial intelligence device as the device to be controlled, for example when the user is carrying their smartphone, in order to reduce user confusion, as suggested by Mixter ([0007]).

Consider claim 15, Mixter discloses when a plurality of devices to perform the second intention is searched, the processor determines a device having a smallest distance from the user as the device to be controlled (which device is the closest to the user, [0032]).  
Mixter does not specifically mention determining a device having a smallest distance from the artificial intelligence device.
However, Mixter also discloses the artificial intelligence device may be a smartphone ([0178]).
.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mixter et al. (2017/0025124) in view of Wang et al. (10,580,405).

Consider claim 8, Mixter does not, but Wang discloses the processor transmits the received first and second operation commands to a natural language processing server (hypotheses and scores are send to the server for NLU processing such as conversion into commands, Col 14 lines 25-33), receives an intention analysis result from the natural language processing server, and acquires respective intentions of the first and second operation commands based on the received intention analysis result (receiving the commands for the devices from the server, which represent user intention since they are produced from natural language understanding processing, Col 14 lines 23-49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mixter such that the processor transmits the received first and second operation commands to a natural language processing server, receives an intention analysis result from the natural language processing server, and acquires respective intentions of the first and second operation commands based on the received intention analysis result in order to enable speech-based user control of a computing device to perform tasks based on the user’s spoken commands, therefore freeing up the user’s hands, as suggested by Wang (Col 1 lines 9-14). 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mixter such that the intention analysis result includes an external artificial intelligence device to perform an operation command and operation to be performed by the external artificial intelligence device for reason similar to those for claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                                12/01/21